Per Curiam,
This is an appeal from an interlocutory order continuing a preliminary injunction. The defendants are the school directors of Pittston township school district and the township collector of taxes. The plaintiff is a citizen and taxpayer of the school district who sues for himself and all other taxpayers thereof who may think proper to join in the bill. Notwithstanding the admitted fact that the school district had collectible assets amounting to $6,377, consisting of sums due from former collectors and treasurers, which the directors, in apparent disregard of their plain duty, were not proceeding to collect, they levied a building tax of thirteen mills, which would amount to $3,503. This bill was filed to restrain the collection of the same. Leaving these assets out of view altogether, the sum that would be raised by this tax is grossly in excess of any sum which the defendants have shown is required for every purpose actually contemplated by them to winch the building fund can be devoted. It is claimed that it is needed to pay debts, but the defendants when called for cross-examination were unable to specify the indebtedness which could legally be paid out of this fund, and some of them admitted that it was to be used, in large part at least, for purposes to which it could not be legally devoted. Such being the case the assets above referred to are not to be left out of view in determining as to the necessity for this special tax. The allegation of the answer that they “ are not due under the building tax and cannot be used for such purposes ” is, evidently, a conclusion of law and is erroneous : German Township School Dist. v. Sangston, 74 Pa. 454. Although legislative authority be given to impose a tax for a certain purpose, yet if the tax levied be clearly in excess of the sum re*357quired for that purpose, its collection may be enjoined: St. Clair School Board’s Appeal, 74 Pa. 252. In determining that question, collectible assets legally applicable to the purpose are not to be disregarded. “ When levied as a building tax it must be used in good faith for that purpose alone. Although in form it may be levied for that purpose, yet, if in fact there is no expectation or intention of so using the greater portion thereof, such excess is without authority of law: ” Conners’s Appeal, 108 Pa. 356. Upon a view of all the facts now presented, chiefly in the testimony of the defendants themselves, we are of opinion that the case fairly comes within this principle, and that the learned judge was clearly warranted in granting the motion to continue the injunction. As this was not a final decree we do not deem it necessary or advisable to discuss the case further at this time.
Order affirmed and appeal dismissed at the costs of the appellants.